Citation Nr: 9926188	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postoperative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1966 
to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office in 
Boise, Idaho (RO).  The RO reduced the evaluation for 
prostate cancer from 100 percent to 20 percent disabling.

The RO deneid the veteran's claim of entitlement to service 
connection for depression as secondary to his service 
connected prostate cancer when it issued a rating decision in 
September 1998.  The representative at the RO, in his 
Statement of Accredited Representation In Appealed Case (VA 
Form 646), dated in September 1998, appropriately construed 
the issue for appellate review as entitlement to an increased 
evaluation for prostate cancer.  However, the representative 
at the Board construed the issue as entitlement to service 
connection for depression as secondary to prostate cancer.  
It is unclear whether the representative intended to file a 
notice of disagreement with the September 1998 RO denial as 
language to this effect is not in evidence.  The Board refers 
this matter to the RO for clarification and any further 
action deemed necessary.


FINDINGS OF FACT

1.  A 100 percent evaluation for prostate cancer was assigned 
during active malignancy.  Following the completion of 
surgical treatment, a residual disability was determined by 
findings from a VA examination.  The RO awarded the appellant 
a 20 percent disability rating and granted special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.350(a) (1998) for loss of use of a 
creative organ.  

2.  The appellant's residuals of prostate surgery are 
manifested by minor urinary stress incontinence and no more 
than three-to four episodes of nighttime voiding a day.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for postoperative residuals of prostate cancer are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision of April 1997 the appellant was awarded 
service connection for prostate cancer based on presumption 
due to the appellant's service in Vietnam and presumed 
exposure to Agent Orange.  The RO assigned a 100 percent 
evaluation under Diagnostic Code 7528 effective in January 
1997.  Pursuant to the regulations, the evaluation of 100 
percent under Diagnostic Code 7528 is assigned during active 
malignancy or antineoplastic therapy.  Six months following 
the completion of treatment, residual disability is 
determined by a VA examination conducted at that time.  
38 C.F.R. § 4.115(b), Diagnostic Code 7528 (1998).  Thus, the 
assigned 100 percent evaluation was not considered permanent 
and was subject to a future VA review examination.  

In August 1997 the appellant underwent the VA review medical 
examination.  The VA physician noted that since the surgery 
in January 1997, the appellant had been doing quite well with 
the exception of some stress incontinence.  He noted that 
with heavy straining, strenuous activity or other such 
things, the appellant loses some urine, otherwise he has 
control of his urine.  It was further noted that the 
appellant has been unable to have an erection since the time 
of his operation.  

The physician's impression was that there is no clinical 
evidence of recurrence of prostate cancer, and reported that 
there is minor urinary stress incontinence and sexual 
dysfunction.

On December 23, 1997 the RO received a letter from Dr. Norman 
on behalf of the appellant.  In regard to the appellant, Dr. 
Norman noted that there was no evidence of further prostatic 
malignancy.  He further noted that the appellant's prostate-
specific antigen (PSA) was 0.2 and that the appellant had 
good urinary control.  He noted that the appellant was 
impotent.  In addition, in a February 1998 letter, Dr. Norman 
noted that the appellant has done extremely well, that no 
further treatment is necessary, and that the appellant's 
chance of being cured from his illness is 60 to 70 percent.

The appellant asserts that there is no proof that he is free 
of cancer because the cure rates are not 100 percent.  At his 
personal hearing held in March 1998 the appellant offered 
testimony regarding the postoperative residuals of his 
prostate cancer.  He testified that he has occasional urine 
leakage.  With regard to daytime urine frequency, he stated 
that when he is performing construction work outdoors and 
perspiring a lot he does not go to the bathroom often.  He 
also stated that his incontinence has not affected his job 
performance.  With regard to nighttime urine frequency, he 
stated that he is awakened to void approximately three or 
four times a night.  When asked whether he was wearing pads 
or anything for the urinary problems, the appellant 
responded, "[n]ot at this time I'm not, no."  See Hearing 
Transcript, p. 4.  


Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4 (1998).  

Separate diagnostic codes identify the various disabilities.  
It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (1998).  

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (1998).

When any change in an evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms.  Brown v. Brown, 5 Vet. App. 413, 420 
(1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case however, 
the RO awarded a 100 percent rating for the service-connected 
disability until the assignment of the 20 percent rating, 
effective March 1, 1998.  Consequently, the Board will 
consider whether the evidence establishes entitlement to a 
higher rating beginning on March 1, 1998.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown,  7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Prostate cancer is rated under Diagnostic Code 7528, 
Malignant neoplasms of the genitourinary system.  It is noted 
thereunder that "[f]ollowing the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e)...  If there has been no local reoccurrence of 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), 
Diagnostic Code 7528 (1998).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decision-maker to the specific dysfunction, 
only the predominant area of dysfunction shall be considered 
for rating purposes.  38 C.F.R. § 4.115(a).  This regulation 
provides for ratings from zero-to-100 percent for impairment 
caused by residual renal dysfunction, voiding dysfunction and 
urinary frequency.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Analysis

The appellant's claim for an increased rating is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that he 
has presented a claim which is plausible.  The evidence 
includes the appellant's service medical records and post-
service VA and private medical records.  The evidence also 
includes a transcript of the appellant's personal hearing 
testimony and statements in support of the claim.  The 
appellant underwent a VA compensation examination in July 
1997 and that report has also been obtained.  The appellant 
has not identified additional relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the claim has been obtained and no further 
assistance to the appellant is required by VA to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107(a).  

The medical records reveal that there has been no recurrence 
of prostate cancer.  The appellant therefore is not entitled 
to an evaluation of 100 percent.  38 C.F.R. § 4.115a, 
Diagnostic Code 7528.  

The appellant's current disability rating is 20 percent.  The 
rating is based on a current diagnosis of postoperative 
residuals of prostate cancer, specifically incontinence.  
38 C.F.R. § 4.115(a).  Evidence in the record reveals that 
the appellant's urinary frequency is three-to-four times per 
night.  Thus warranting an evaluation of 20 percent for 
urinary frequency.  38 C.F.R. § 4.115(a).  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 an evaluation 
of 100 percent is assigned during active malignancy.  Six 
months following completion of treatment, residual disability 
is determined by findings from a VA examination.

In accordance with the regulation, the appellant had his VA 
review examination in July 1997 at which time it was found 
that he had no recurrence of prostate cancer.  

The VA physician reported that the appellant had a sexual 
dysfunction and minor urinary stress incontinence related to 
his prostate surgery.  He expounded that the appellant "does 
have control of his urine, but at certain times, usually 
associated with heavy straining, strenuous activity, or other 
such things, he loses some urine."  There were no other 
renal or voiding dysfunctions reported.  This evidence is 
consistent with the 20 percent rating assigned for urinary 
frequency under 38 C.F.R. § 4.115a.  

Moreover, the appellant's private physician reported that his 
PSA is less than 0.2 which indicates that there is no 
evidence of prostatic malignancy.  He noted that the 
appellant has done well and has good urinary control.  He 
further noted that the appellant was impotent, but the 
appellant is already compensated for that impairment by 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of a creative organ.  
This evidence does not show entitlement to a higher rating 
based on renal impairment or voiding dysfunction.  

At his personal hearing, the appellant testified that he is 
awakened to void approximately three or four times at night.  
This evidence is consistent with the 20 percent rating 
assigned for urinary frequency under 38 C.F.R. § 4.115a.  

The appellant also testified that his urinary stress 
incontinence depends upon his activities, but he does not 
require the use of a pad or other absorbent material for 
his urinary problems.  This evidence shows that a higher 
rating based on voiding dysfunction is not established.  
38 C.F.R. § 4.115a.  

Although the appellant disagrees with the current 20 percent 
rating, the evidence does not warrant an evaluation in excess 
of 20 percent.  This evidence includes his own testimony as 
to residual impairment.  The evidence does, however, warrant 
a rating of 20 percent.  His current diagnosis is minor 
urinary stress incontinence, which is evaluated under 
§ 4.115a, specifically, urinary frequency.  This provides for 
a 20 percent rating when there is daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  38 C.F.R. § 4.115a.  

Under the schedular criteria, a higher evaluation of 30 
percent is not warranted unless evidence demonstrates urinary 
retention requiring intermittent or continuous 
catheterization.  An evaluation of 40 percent is not 
warranted unless the evidence shows required wearing of 
absorbent materials which must be changed two to four times 
per day, or whenever there is a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  An evaluation of 60 percent is not warranted 
unless the evidence shows required wearing of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per 
day.  38 C.F.R. § 4.115a.  

Based upon a thorough review of the evidence and for the 
foregoing reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 20 percent for 
postoperative residuals of prostate cancer.  

The has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board notes that the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1), but that it did not 
actually consider his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presumed which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with thee mandates in mind, the Board finds no basis 
for further action in this question.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service connection for postoperative residuals of 
prostate cancer is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

